           Case 1:20-cv-03492-LGS Document 21 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 G&G CLOSED CIRCUIT EVENTS, LLC,                              :
                                              Plaintiff,      :    20 Civ. 3492 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 GERALDO PACHECO, ET AL.,                                     :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated July 9, 2020, the initial pretrial conference was adjourned to

August 6, 2020, at 10:50 a.m. The parties were required to submit a joint status letter and

proposed case management plan at least seven calendar days before the conference;

        WHEREAS, Plaintiff was advised that if Defendants failed to timely appear and respond

to the Complaint, Plaintiff may present a Proposed Order to Show Cause for default judgment as

to Defendants and related papers as provided in the Court’s Individual Rules;

        WHEREAS, Defendants have failed to timely appear and respond to the Complaint, and

no pre-conference materials or default judgment materials were filed. It is hereby

        ORDERED that Plaintiff shall file its Proposed Order to Show Cause for default

judgment and related papers, in accordance with the Individual Rules, Attachment A, by August

3, 2020, at 12:00 p.m. If Plaintiff is unable to do so, it shall file a letter requesting an

adjournment of the IPTC for up to 30 days and proposing a date prior to the conference by which

Plaintiff shall file the relevant default judgment materials required by the Individual Rules,

Attachment A. Continuing failure to comply with Court orders may result in dismissal of the

action for failure to prosecute. It is further
         Case 1:20-cv-03492-LGS Document 21 Filed 07/31/20 Page 2 of 2




       ORDERED that Plaintiff shall serve a copy of this Order on Defendants and shall file

affidavits of service no later than August 3, 2020.


Dated: July 31, 2020
       New York, New York




                                                 2
